Title: From George Washington to Thomas Newton, Jr., 10 July 1773
From: Washington, George
To: Newton, Thomas Jr.



Sir,
[Mount Vernon] July 10th 1773.

I have receivd your favour of the 30th June, & observe what you say in respect to the Midlings—As the Sale of it seems to be so dull in Norfolk I approve of your shipping it to Madeira, and

beg that it may be consignd on my behalf to Messrs Lamar Hill Bisset & Co. who you will please to direct to apply the proceeds to my Credit, & wait my order for wines by Captn Conway who is to take some Superfine Flour of mine to that House for this purpose—As the returns for these Midlings will be in wine by Conway please to signifie it in a Letter to that House as I shall not write to them till Conway Sails—Be pleasd also to let me know by return of the Post when your Vessell will Sail.
I have directed Mr James Hill who looks after my business on York River to you at the Meeting of the Merchts in Williamsburg this Month ⟨per⟩ the Money which is to be paid for the Ship-stuff & Herrings—please to pay him after deducting Commission & Freight, & furnish him with the Acct—I am well satisfied you have made the most of the several Articles Consignd you and am Sir Yr Most Obedt Servt

Go: Washington

